 



Exhibit 10.A

VIAD CORP
MANAGEMENT INCENTIVE PLAN
Pursuant to the 1997 Viad Corp Omnibus Incentive Plan
As Amended March 29, 2005



I.   PURPOSE:       The purpose of the Viad Corp Management Incentive Plan
(Plan) is to provide key executives of Viad Corp (Viad) and its subsidiaries
with an incentive to achieve goals as set forth under this Plan for each
calendar year (Plan Year) for their respective companies and to provide
effective management and leadership to that end.   II.   PHILOSOPHY:       The
Plan will provide key executives incentive bonuses based upon appropriately
weighted pre-defined income and other performance measurements.   III.  
SUBSIDIARIES, SUBSIDIARY GROUPS AND DIVISIONS:



  A.   Each subsidiary, subsidiary group, line of business or division listed
below is a “Company” for the purposes of this Plan:



    Name of Company       Brewster Transport Company Limited/Brewster Tours
group
Exhibitgroup/Giltspur group
GES Exposition Services, Inc. group
Glacier Park, Inc.       Viad may, by action of its Board of Directors or its
Human Resources Committee, add or remove business units on the list of
participant companies from time to time.



  B.   FUNDING LIMIT:         A “funding limit” shall be established annually
for each Company participant who has been designated an Executive Officer as
defined under Section 16(b) of the Securities Exchange Act. The funding limit
shall be an amount not to exceed $750,000 in the case of a President of any
Operating Company. The executive cannot be paid a larger bonus than the funding
limit provided by this clause, but may be paid less in the discretion of the
Committee based on the Performance Goals set forth below and other such factors
which the Committee may consider.     C.   PERFORMANCE GOALS:



  1.   OPERATING OR PRE-TAX INCOME (as calculated for external reporting
purposes):         An appropriate “operating income” or “pre-tax income” target
for the plan year for each Company may be recommended by the Chief Executive
Officer of Viad to the Committee for approval taking into account overall
corporate objectives, historical income and Plan Year financial plan income (on
the same basis as determined below) and, if appropriate, other circumstances.

1



--------------------------------------------------------------------------------



 



      Operating or pre-tax income to be used in calculating the bonus pool of
each Company shall mean operating income before minority interest, interest
expense and taxes, after deduction of corporate overhead, or pre-tax income
after minority interest, in each case adjusted to appropriately exclude the
effects of gains and losses from the sale or other disposition of capital assets
other than vehicles. In addition, an adjustment to actual operating or pre-tax
income will be made for any increase or decrease in cost to a subsidiary in
connection with a change in the actual formula allocation of corporate overhead
over amounts included in the Plan for the year.         Special treatment of any
other significant unusual or non-recurring items (for purposes of determining
actual or target operating or pre-tax income) arising after a Company’s targets
are set may be recommended by the Chief Executive Officer of Viad to the
Committee for approval, including, for example, appropriate adjustment of
operating or pre-tax income target or actuals to reflect planned effects of an
acquisition approved after target has been set. Other examples include unusual
items or effects of a change in accounting principle.         Incentives to be
paid under this Plan must be deducted from the subsidiary corporation’s earnings
by the end of the year. Goals must be achieved after deducting from actual
results all incentive compensation applicable to the year, including those
incentives earned under this Plan.     2.   VALUE ADDED MEASUREMENT:         An
appropriate “Value Added” target for the plan year for certain companies may be
recommended by the Chief Executive Officer of Viad Corp to the Committee for
approval. This measurement is intended to place increased emphasis on securing
an adequate return to Viad on all capital employed in the business. Viad Value
Added (VVA) compares net operating income to the return required on capital
invested in the business.         In calculating the bonus pool of each
applicable Company, VVA shall mean Net Operating Profit After Taxes (NOPAT is
defined as sales minus operating expenses minus taxes) minus a Capital Charge
calculated by multiplying a Cost of Capital times the actual Capital (Capital is
defined as total assets less current and other liabilities exclusive of debt).
Certain adjustments are necessary to determine NOPAT and Capital.     3.   CASH
FLOW:         An appropriate “Cash Flow” target for the plan year for certain
companies may be recommended by the Chief Executive Officer of Viad Corp to the
Committee for approval. This measurement is intended to place increased emphasis
on delivering available cash to Viad.         Operating Cash Flow is defined as
the net change in cash resulting from the operations of the Company. Cash flows
from operations exclude the impact of investing activities (acquiring and
disposing of investments and productive long-lived assets) and financing
activities (borrowing and repaying debt, payment of dividends, and treasury
stock repurchases).     4.   OTHER PERFORMANCE MEASUREMENTS:         An
appropriate number of performance measurements other than operating or pre-tax
income, VVA, and cash flow may be established for each Company, to place
increased emphasis on areas of importance to achieving overall corporate
objectives, with the Chief Executive Officer of Viad to recommend to the
Committee the measures to be used and, at the end of the year, the level of
achievement against each.

2



--------------------------------------------------------------------------------



 



  5.   REVENUE:         The bonus pool earned will be subject to a further
calculation whereby the total bonus pool otherwise accruable will be adjusted by
95% (threshold) up to 105% (maximum), depending on the achievement against the
revenue target.     6.   ESTABLISHING TARGETS:         The targets for revenue,
operating or pre-tax income, VVA, cash flow and for the categories of
discretionary performance measurements to be employed will be established by the
Committee no later than 90 days after the beginning of the Plan Year after
receiving the recommendations of the Chief Executive Officer of Viad Corp.



  D.   PARTICIPANT ELIGIBILITY:         The Committee will select the Executive
Officers as defined under Section 16(b) of the Securities Exchange Act eligible
for participation no later than 90 days after the beginning of the Plan Year.
Other personnel will be eligible for participation as designated by each Company
President or Chief Executive Officer and recommended to the Chief Executive
Officer of Viad Corp for approval, limited only to those executives who occupy a
position in which they can significantly affect operating results as pre-defined
by appropriate and consistent criteria, i.e., base salary not less than $49,000
per year, or base salary not less than 50% of the Company’s Chief Executive
Officer, or position not more than the third organizational level below the
Company Chief Executive Officer or another applicable criteria.         NOTE:
Individuals not qualifying under the criteria established for the Plan Year who
were included in the previous year will be grandfathered (continue as qualified
participants until retirement, reassignment, or termination of employment) if
designated by the Company President or Chief Executive Officer, and approved by
the Chief Executive Officer of Viad Corp.     E.   TARGET BONUSES:        
Target bonuses will be approved by the Committee for each Executive Officer in
writing within the following parameters no later than 90 days after the
beginning of the Plan Year and will be expressed as a percentage of salary paid
during the year. Target bonuses for other eligible personnel will be established
in writing within the following parameters subject to approval by the Chief
Executive Officer of Viad Corp.         Actual bonus awards will be dependent on
Company performance versus the targets established. A threshold performance will
be required before any bonus award is earned under the net income goal. Awards
will also be capped when stretch performance levels are achieved.

3



--------------------------------------------------------------------------------



 



                              As a Percentage of Salary   Subsidiary Positions*
  Threshold**     Target     Cap  
Chief Executive Officer/President
    27.5 %     55.0 %     96.25 %
 
    25.0 %     50.0 %     87.50 %
Executive Vice President-Senior
    22.5 %     45.0 %     78.75 %
Vice President, and Other Operating Executives
    20.0 %     40.0 %     70.00 %
Vice Presidents
    17.5 %     35.0 %     52.50 %
 
    15.0 %     30.0 %     45.00 %
Key Management Reporting to Officers
    12.5 %     25.0 %     31.25 %
 
    10.0 %     20.0 %     25.00 %
Staff Professionals
    7.5 %     15.0 %     18.75 %
 
    5.0 %     10.0 %     12.50 %



--------------------------------------------------------------------------------

*   Target Bonus, as determined by the Committee, is dependent upon organization
reporting relationships.   **   Reflects minimum achievement of all performance
targets. Threshold could be lower if minimum achievement of only one performance
target is met.



  F.   BONUS POOL TARGET:



  1.   The “Bonus Pool Target” will be initially established no later than
90 days after the beginning of the Plan Year and will be adjusted to equal the
sum of the target bonuses of all designated participants in each Company based
upon actual Plan Year salaries, as outlined in paragraph D above, plus 15% for
Special Achievement Awards.     2.   The bonus pool will accrue in accordance
with the Bonus Pool Accrual Formula recommended by the Chief Executive Officer
of Viad Corp and approved by the Committee.     3.   Bonus pool accruals not
paid out shall not be carried forward to any succeeding year.



  G.   INDIVIDUAL BONUS AWARDS:



  1.   Indicated bonus awards will be equal to the product of the target bonus
percentage times the weighted average percentage of bonus pool accrued as
determined in paragraph F above times the individual’s actual base salary
earnings during the Plan Year, subject to adjustments as follows:



  a)   discretionary upwards or downward adjustment of formula bonus awards by
the Committee after considering the recommendation of the Company President or
Chief Executive Officer with the approval of the Chief Executive Officer of Viad
Corp for those executives not affected by Section 162(m) of the Internal Revenue
Code, and     b)   discretionary downward adjustment of awards by the Committee
for those Executive Officers affected by Section 162(m) of the Internal Revenue
Code, and     c)   no individual award may exceed the individual’s capped target
award or the funding limit with respect to Executive Officers, and the aggregate
recommended bonuses may not exceed the bonus pool accrued for other than Special
Achievement Awards.

4



--------------------------------------------------------------------------------



 



  2.   Bonuses awarded to the participating management staff of subsidiary
groups may be paid from funds accrued based upon the target bonus for such
participant(s) times the weighted average performance of the Companies in the
subsidiary group, subject to adjustments as above.



IV.   VIAD CORP CORPORATE STAFF:



  A.   FUNDING LIMIT:         A “funding limit” shall be established annually
for each Corporate participant who has been designated an Executive Officer as
defined under Section 16(b) of the Securities Exchange Act. The funding limit
will be an amount not to exceed in the case of (i) the Company’s Chief Executive
Officer, $1.5 million; and (ii) all other Executive Officers of the Company
individually, $500,000. The executive cannot be paid a larger bonus than the
funding limit provided by this clause, but may be paid less in the discretion of
the Committee based on the Performance Goals set forth below and such other
factors which the Committee may consider.     B.   PERFORMANCE GOALS:



  1.   INCOME PER SHARE:         An appropriate “income per share” from
continuing operations target for Viad Corp may be recommended by the Chief
Executive Officer of Viad Corp to the Committee for approval after considering
historical income per share from continuing operations, Plan Year financial plan
income, overall corporate objectives, and, if appropriate, other circumstances.
        Income per share from continuing operations is determined before unusual
or extraordinary items, effects of changes in accounting principles, new
accounting pronouncements, restructuring, goodwill and impairment charges, or a
change in federal income tax rates after the target has been set.
Reclassification of a major business unit to discontinued operations status
after targets have been set would also require adjustment because of the effect
on Viad Corp continuing operations results. While gains on disposition of a
business would normally not be included in determining actual Plan Year net
income or income per share, in the event of the sale of a subsidiary or major
business unit, a portion of gain would be included equal to the difference
between the sold unit’s planned net income for the year and actual results to
date of sale plus calculated interest savings on proceeds for the balance of the
year, so that actual results are not penalized for selling a business.        
Incentives to be paid under this Plan must be deducted from Viad’s earnings by
the end of the year. Goals must be achieved after deducting from actual results
all incentive compensation applicable to the year, including those incentives
earned under this Plan.     2.   OPERATING INCOME:         An appropriate
“operating income” may be recommended by the Chief Executive Officer of Viad
Corp to the Committee for approval.         Operating income is defined as
operating income before minority interest, interest expense, interest income,
and taxes, excluding unallocated corporate overhead expenses, unusual, non-cash
charges (such as goodwill impairments and restructuring charges), and spin-off
related costs.     3.   VALUE ADDED MEASUREMENT:         An appropriate “Value
Added” target for the plan year for Corporate may be recommended by the Chief
Executive Officer of Viad for approval by the Human Resources Committee. This
measurement is intended to place increased emphasis on securing an adequate
return to Viad on all capital employed in the business. Viad Value Added
(VVA) compares operating income to the return required on capital invested in
the business.

5



--------------------------------------------------------------------------------



 



      In calculating the bonus pool for Corporate, VVA shall mean Net Operating
Profit After Taxes (NOPAT is defined as sales minus operating expenses minus
taxes) minus a Capital Charge calculated by multiplying a Cost of Capital times
the actual Capital (Capital is defined as total assets less current and other
liabilities exclusive of debt). Certain adjustments are necessary to determine
NOPAT and Capital.     4.   CASH FLOW:         An appropriate “Cash Flow” target
for the plan year for certain companies may be recommended by the Chief
Executive Officer of Viad Corp to the Committee for approval. This measurement
is intended to place increased emphasis on delivering available cash to Viad.  
      Operating Cash Flow is defined as the net change in cash resulting from
the operations of the Company. Cash flows from operations exclude the impact of
investing activities (acquiring and disposing of investments and productive
long-lived assets) and financing activities (borrowing and repaying debt,
payment of dividends, and treasury stock repurchases).     5.   OTHER
PERFORMANCE MEASUREMENTS:         An appropriate number of performance
measurements other than income per share will be established for Corporate, with
the Chief Executive Officer of Viad to recommend to the Committee the level of
achievement against each of the measures.     6.   REVENUE:         The bonus
pool earned will be subject to a further calculation whereby the total bonus
pool otherwise accruable will be adjusted by 95% (threshold) up to 105%
(maximum) depending on the achievement against the revenue target.     7.  
ESTABLISHING TARGETS:         The actual targets for revenue, income per share,
cash flow, operating income, VVA and for the performance measurements to be used
will be established by the Committee no later than 90 days after the beginning
of the Plan Year after receiving the recommendations of the Chief Executive
Officer of Viad Corp.



  C.   PARTICIPANT ELIGIBILITY:         The Committee will select the Executive
Officers as defined under Section 16(b) of the Securities Exchange Act eligible
for participation no later than 90 days after the beginning of the Plan Year.
Other personnel will be eligible for participation as recommended by the
appropriate staff Vice President and as approved by the Chief Executive Officer
of Viad Corp, limited only to those executives who occupy a position in which
they can significantly affect operating results as defined by the following
criteria:



  a)   Salary grade 25 and above; and     b)   Not more than Organizational
Level Four below the Chief Executive Officer.



      NOTE: Individuals not qualifying under the criteria established for the
Plan Year who were included in the previous year will be grandfathered (continue
as qualified participants until retirement, reassignment, or termination of
employment) if designated by the appropriate Vice President and approved by the
Chief Executive Officer of Viad Corp.

6



--------------------------------------------------------------------------------



 



  D.   TARGET BONUSES:         Target bonuses will be approved by the Committee
for each Executive Officer in writing within the following parameters no later
than 90 days after the beginning of the Plan Year and will be expressed as a
percentage of salary. Target bonuses for other eligible personnel will be
established in writing within the following parameters subject to approval by
the Chief Executive Officer of Viad Corp.         Actual bonus awards will be
dependent on Company performance versus the targets established. A threshold
performance will be required before any bonus award is earned under the income
per share goal. Awards also will be capped when stretch performance levels are
achieved.

                              As a Percentage of Salary   Corporate Positions  
Threshold**     Target     Cap  
Chairman, President & Chief Executive Officer
    45.0 %     90.0 %     157.50 %
Senior Advisory Group
    27.5 %     55.0 %     96.25 %
 
    25.0 %     50.0 %     87.50 %
 
    22.5 %     45.0 %     78.75 %
Corporate Staff Officers
    20.0 %     40.0 %     70.00 %
Staff Directors*
    17.5 %     35.0 %     52.50 %
 
    15.0 %     30.0 %     45.00 %
 
    12.5 %     25.0 %     31.25 %
Staff Professionals*
    10.0 %     20.0 %     25.00 %
 
    7.5 %     15.0 %     18.75 %



--------------------------------------------------------------------------------

*   Target Bonus, as determined by the Committee, is dependent upon organization
reporting relationships.   **   Reflects minimum of achievement of all
performance targets. Threshold could be lower if minimum achievement of only one
performance target is met.



  E.   BONUS POOL TARGET:



  1.   The “Bonus Pool Target” will be established no later than 90 days after
the beginning of the Plan Year and will be adjusted to equal the sum of the
target bonuses of all qualified participants based upon actual Plan Year base
salaries, as outlined in paragraph C above, plus 15% for Special Achievement
Awards.     2.   The bonus pool will accrue in accordance with the Bonus Pool
Accrual Formula recommended by the Chief Executive Officer of Viad Corp and
approved by the Committee.     3.   Bonus pool accruals not paid out shall not
be carried forward to any succeeding year.



  F.   INDIVIDUAL BONUS AWARDS:         Indicated bonus awards will be equal to
the product of the target bonus percentage times the weighted average percentage
of bonus pool accrued as determined in paragraph D above times the individual’s
actual Plan Year base salary earnings, subject to adjustments as follows:

7



--------------------------------------------------------------------------------



 



  a)   discretionary upward or downward adjustment of formula awards by the
Committee after considering the recommendations of the Chief Executive Officer
of Viad Corp for those executives not affected by Section 162(m) of the Internal
Revenue Code,     b)   discretionary downward adjustment of awards by the
Committee for those Executive Officers affected by Section 162(m) of the
Internal Revenue Code, and     c)   no individual award may exceed the
individual’s capped target award or the funding limit with respect to Executive
Officers and the aggregate recommended bonuses may not exceed the bonus pool for
other than Special Achievement Awards.



V.   REPAYMENT PROVISIONS:



  A.   NON-COMPETE:         Unless a Change of Control (as defined in the Viad
Corp Omnibus Incentive Plan, as amended) shall have occurred after the date
hereof:



  1.   In order to better protect the goodwill of Viad and its Affiliates (as
defined in the Plan) and to prevent the disclosure of Viad’s or its Affiliates’
trade secrets and confidential information and thereby help insure the long-term
success of the business, each participant in this Plan, without prior written
consent of Viad, will not engage in any activity or provide any services,
whether as a director, manager, supervisor, employee, adviser, agent,
consultant, owner of more than five (5) percent of any enterprise or otherwise,
for a period of two (2) years following the date of such participant’s
termination of employment with Viad or any of its Affiliates, in connection with
the manufacture, development, advertising, promotion, design, or sale of any
service or product which is the same as or similar to or competitive with any
services or products of Viad or its Affiliates (including both existing services
or products as well as services or products known to such participant, as a
consequence of such participant’s employment with Viad or one of its Affiliates,
to be in development):



  a)   with respect to which such participant’s work has been directly concerned
at any time during the two (2) years preceding termination of employment with
Viad or one of its Affiliates, or     b)   with respect to which during that
period of time such participant, as a consequence of participant’s job
performance and duties, acquired knowledge of trade secrets or other
confidential information of Viad or its Affiliates.



  2.   For purposes of the provisions of paragraph V A, it shall be conclusively
presumed that a participant in this Plan has knowledge of information he or she
was directly exposed to through actual receipt or review of memos or documents
containing such information, or through actual attendance at meetings at which
such information was discussed or disclosed.     3.   If, at any time within two
(2) years following the date of a participant’s termination of employment with
Viad or any of its Affiliates, such participant engages in any conduct agreed to
be avoided in accordance with paragraph V A, then all bonuses paid under this
Plan to such participant during the last 12 months of employment shall be
returned or otherwise repaid by such participant to Viad. Participants in this
Plan consent to the deduction from any amounts Viad or any of its Affiliates
owes to such participants to the extent of the amounts such participants owe
Viad hereunder.



B.   MISCONDUCT:       Unless a Change of Control shall have occurred after the
date hereof, all bonuses paid for 2003 and thereafter under this Plan to any
participant shall be returned or otherwise repaid by such participant to Viad,
if Viad reasonably determines that during a participant’s employment with Viad
or any of its Affiliates:

8



--------------------------------------------------------------------------------



 



  a)   such participant knowingly participated in misconduct that causes a
misstatement of the financial statements of Viad or any of its Affiliates or
misconduct which represents a material violation of any code of ethics of Viad
applicable to such participant or of the Always Honest compliance program or
similar program of Viad; or     b)   such participant was aware of and failed to
report, as required by any code of ethics of Viad applicable to such participant
or by the Always Honest compliance program or similar program of Viad,
misconduct that causes a misstatement of the financial statements of Viad or any
of its Affiliates or misconduct which represents a material knowing violation of
any code of ethics of Viad applicable to such participant or of the Always
Honest compliance program or similar program of Viad.



      Participants in this Plan consent to the deduction from any amounts Viad
or any of its Affiliates owes to such participants to the extent of the amounts
such participants owe Viad hereunder.     C.   ACTS CONTRARY TO VIAD:        
Unless a Change of Control shall have occurred after the date hereof, if Viad
reasonably determines that at any time within two (2) years after the award of
any bonus under this Plan to a participant that such participant has acted
significantly contrary to the best interests of Viad, including, but not limited
to, any direct or indirect intentional disparagement of Viad, then any bonus
paid under this Plan to such participant during the prior 2-year period shall be
returned or otherwise repaid by the participant to Viad. Participants in this
Plan consent to the deduction from any amounts Viad or any of its Affiliates
owes to such participants to the extent of the amounts such participants owe
Viad hereunder.     D.   The Corporation’s reasonable determination required
under paragraphs V B and V C shall be made by the Human Resources Committee of
the Corporation’s Board of Directors, in the case of executive officers of the
Corporation, and by the Chief Executive Officer and Corporate Compliance Officer
of the Corporation, in the case of all other officers and employees.



VI.   SPECIAL ACHIEVEMENT AWARDS:       Special bonuses of up to 15% of base
salary for exceptional performance to employees (primarily exempt employees) who
are not participants in this Plan, including newly hired employees, may be
recommended at the discretion of the Chief Executive Officer to the Committee
from the separate funds for discretionary awards provided for under paragraphs
III F and IV E.   VII.   APPROVAL AND DISTRIBUTION:       The individual
incentive bonus amounts and the terms of payment thereof will be fixed following
the close of the Plan Year by the Committee. Any award made under this Plan is
subject to the approval of this Plan by the stockholders of Viad Corp.   VIII.  
COMPENSATION ADVISORY COMMITTEE:       The Compensation Advisory Committee is
appointed by the Chief Executive Officer of Viad Corp to assist the Committee in
the implementation and administration of this Plan. The Compensation Advisory
Committee shall propose administrative guidelines to the Committee to govern
interpretations of this Plan and to resolve ambiguities, if any, but the
Compensation Advisory Committee will not have the power to terminate, alter,
amend, or modify this Plan or any actions hereunder in any way at any time.  
IX.   SPECIAL COMPENSATION STATUS:       All bonuses paid under this Plan shall
be deemed to be special compensation and, therefore, unless otherwise provided
for in another plan or agreement, will not be included in determining the
earnings of the recipients for the purposes of any pension, group insurance or
other plan or agreement of a Company or of Viad Corp. Participants in this Plan
shall not be eligible for any contractual or other short-

9



--------------------------------------------------------------------------------



 



    term (sales, productivity, etc.) incentive plan except in those cases where
participation is weighted between this Plan and any such other short-term
incentive plan.   X.   DEFERRALS:       Participants subject to taxation of
income by the United States may submit to the Committee, prior to November 15 of
the year in which the bonus is being earned a written request that all or a
portion, but not less than a specified minimum, of their bonus awards to be
determined, if any, be irrevocably deferred substantially in accordance with the
terms and conditions of a deferred compensation plan approved by the Board of
Directors of Viad Corp or, if applicable, one of its subsidiaries. Participants
subject to taxation of income by other jurisdictions may submit to the Committee
a written request that all or a portion of their bonus awards be deferred in
accordance with the terms and conditions of a plan which is adopted by the Board
of Directors of a participant’s Company. Upon the receipt of any such request,
the Committee thereunder shall determine whether such request should be honored
in whole or part and shall forthwith advise each participant of its
determination on such request.   XI.   PLAN TERMINATION:       This Plan shall
continue in effect until such time as it may be canceled or otherwise terminated
by action of the Board of Directors of Viad Corp and will not become effective
with respect to any Company unless and until its Board of Directors adopts a
specific plan for such Company. While it is contemplated that incentive awards
from the Plan will be made, the Board of Directors of Viad Corp, or any other
Company hereunder, may terminate, amend, alter, or modify this Plan at any time
and from time to time. Participation in the Plan shall create no right to
participate in any future year’s Plan.   XII.   EMPLOYEE RIGHTS:       No
participant in this Plan shall be deemed to have a right to any part or share of
this Plan, except as provided in Paragraph XIII. This Plan does not create for
any employee or participant any right to be retained in service by any Company,
nor affect the right of any such Company to discharge any employee or
participant from employment. Except as provided for in administrative
guidelines, a participant who is not an employee of Viad Corp or one of its
subsidiaries on the date bonuses are paid will not receive a bonus payment.  
XIII.   EFFECT OF CHANGE OF CONTROL:       Notwithstanding anything to the
contrary in this Plan, in the event of a Change of Control (as defined in the
1997 Viad Corp Omnibus Incentive Plan) each participant in the Plan shall be
entitled to a prorata bonus award calculated on the basis of achievement of
performance goals through the date of the Change of Control.   XIV.   EFFECTIVE
DATE:       The Plan shall be effective January 1, 1997, provided however, that
any award made under this Plan is subject to the approval of the 1997 Viad Corp
Omnibus Incentive Plan by the stockholders of Viad Corp.

10